DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 05/05/2021.
Claims 1-30 have been examined and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 16, 23-24 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1-2, 16, 23-24 and 29, the original filed specification fails to support the limitation: “… if the uplink interference information indicates the final DL/UL beam pair, the uplink interference information is received after the measurement report is transmitted…”.
The dependent claims 3-13, 25-26 and 30 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reasons stated above and by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-8, 11-12, 14-15, 17-23, 25, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US20180083679A1) (from IDS) in view of Byun (US 20190260485 A1). 
Regarding Claim 1, Lim discloses a user equipment (UE) for wireless communication (see FIG. 6, STA 613), comprising: a memory; and one or more processors, coupled to the memory, configured to: 
perform, in a full duplex communication mode (see para 116, determining a transmission beam pattern ID after determining a reception beam pattern ID based on self-interference strength in a pair-wise full-duplex environment), a channel measurement (CM) associated with a self-interference measurement (SIM) to determine a downlink signal to self-interference plus noise ratio associated with a downlink (DL) and uplink (UL) (DL/UL) beam pair of the UE (see paras 107-108,  After receiving the beam refinement protocol (BRP) packet from the AP, the STA generates channel measurement feedback information, i.e., channel measurement feedback information including a transmission beam pattern ID which the STA prefers for the AP and channel quality information, e.g., an SNR based on the BRP packet. The STA transmits a BRP packet including the channel measurement feedback information, to the AP. The STA generates a self-interference strength table after transmitting the BRP packet); 
receive, from a base station, uplink interference information associated with a UL beam of the DL/UL beam pair of the UE (see para 110, The AP includes channel measurement feedback information which is generated based on the determined transmission beam pattern ID into the next BRP packet to transmit the next BRP packet to the STA/i.e. information associated with beam pair), wherein the uplink interference information indicates at least one of: 
an uplink interference measurement determined by the base station (see para 111, the AP transmits the channel quality information included in the channel measurement feedback information, that includes SINR/i.e. the uplink interference determined by the base station), or 
transmit a measurement report based at least in part on the CM and the SIM, wherein the measurement report is based at least in part on the downlink signal to self-interference plus noise ratio, wherein, if the uplink interference information indicates the uplink interference measurement, the measurement report is based at least in part on the uplink interference information (see para 112, The STA receives a BRP packet from the AP based on the determined reception beam pattern ID candidate, and determines a reception beam pattern ID. The STA generates channel measurement feedback information based on the self-interference strength table, and the determined transmission beam pattern ID and reception beam pattern ID, and transmits a BRP packet including the channel measurement feedback information to the AP. Here, channel quality information included in the channel measurement feedback information includes an SINR), 
Lim discloses self-interference strength table. However, Lim does not disclose “self-interference measurement (SIM)”.
In the same field of endeavor, Byun discloses this limitation: see 202, channel measurement includes not only channel measurement between an eNB and the UE and self-interference measurement between antennas in the UE. In order for the UE to select a transmission antenna when the  full duplex radio (FDR) mode is applied, self-interference needs to be accurately measured; also see para 213. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use self-interference measurement based on channel measurement, as taught by Byun, for operating a full-duplex scheme in a communication system supporting a beamforming scheme, and for dynamic self-interference measurement.

Regarding Claims 3, 25, Lim discloses: the uplink interference measurement is based at least in part on a reference signal transmitted on an interference measurement resource by the UE as part of the SIM (see para 111, The AP 611 transmits a BRP packet to the STA 613 (operation 635). The BRP packet includes channel measurement feedback information which is generated based on the self-interference strength table, and the determined transmission beam pattern ID and reception beam pattern ID. The channel quality information included in the channel measurement feedback information includes an SINR).
Lim discloses self-interference strength table. However, Lim does not disclose “self-interference measurement (SIM)”.
In the same field of endeavor, Byun discloses this limitation: see 202, channel measurement includes not only channel measurement between an eNB and the UE and self-interference measurement between antennas in the UE. In order for the UE to select a transmission antenna when the  full duplex radio (FDR) mode is applied, self-interference needs to be accurately measured; also see para 213. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use self-interference measurement based on channel measurement, as taught by Byun, for operating a full-duplex scheme in a communication system supporting a beamforming scheme.

Regarding Claim 6, Lim discloses the UE of claim 1, wherein the uplink interference information is received before the CM and the SIM are performed (Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted as the uplink interference that will be considered during interference measurement. Based on this interpretation, see para 111, the AP transmits the channel quality information included in the channel measurement feedback information, that includes SINR.
Lim discloses self-interference strength table. However, Lim does not disclose “self-interference measurement (SIM)”.
In the same field of endeavor, Byun discloses this limitation: see 202, channel measurement includes not only channel measurement between an eNB and the UE and self-interference measurement between antennas in the UE. In order for the UE to select a transmission antenna when the  full duplex radio (FDR) mode is applied, self-interference needs to be accurately measured; also see para 213. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use self-interference measurement based on channel measurement, as taught by Byun, for operating a full-duplex scheme in a communication system supporting a beamforming scheme.

Regarding Claim 7, Lim discloses the UE of claim 6, wherein the one or more processors are further configured to: transmit information indicating a transmit power of the UE, wherein the information indicating the transmit power is used to determine an uplink signal to interference plus noise ratio (see para 111, the AP transmits the channel quality information included in the channel measurement feedback information, that includes SINR).

Regarding Claim 8, Lim discloses the UE of claim 6, wherein the uplink interference information is provided in association with configuration information associated with a CM and SIM measurement resource (see para 112, The STA receives a BRP packet from the AP based on the determined reception beam pattern ID candidate, and determines a reception beam pattern ID. The STA generates channel measurement feedback information based on the self-interference strength table, and the determined transmission beam pattern ID and reception beam pattern ID, and transmits a BRP packet including the channel measurement feedback information to the AP. Here, channel quality information included in the channel measurement feedback information includes an SINR).
Lim discloses self-interference strength table. However, Lim does not disclose “self-interference measurement (SIM)”.
In the same field of endeavor, Byun discloses this limitation: see 202, channel measurement includes not only channel measurement between an eNB and the UE and self-interference measurement between antennas in the UE. In order for the UE to select a transmission antenna when the  full duplex radio (FDR) mode is applied, self-interference needs to be accurately measured; also see para 213. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use self-interference measurement based on channel measurement, as taught by Byun, for operating a full-duplex scheme in a communication system supporting a beamforming scheme.

Regarding Claim 11, Lim discloses the UE of claim 6, wherein the one or more processors are further configured to: receive configuration information associated with CM and SIM measurement resources for a set of DL/UL beam pairs, wherein the set of DL/UL beam pairs are selected based at least in part on the uplink interference information (see para 89, a process for determining a transmission/reception beam pattern is performed using an orthogonal resource; also see paras 107-108,  After receiving the beam refinement protocol (BRP) packet from the AP, the STA generates channel measurement feedback information, i.e., channel measurement feedback information including a transmission beam pattern ID which the STA prefers for the AP and channel quality information, e.g., an SNR based on the BRP packet. The STA transmits a BRP packet including the channel measurement feedback information, to the AP. The STA generates a self-interference strength table after transmitting the BRP packet).
Lim discloses self-interference strength table. However, Lim does not disclose “self-interference measurement (SIM)”.
In the same field of endeavor, Byun discloses this limitation: see 202, channel measurement includes not only channel measurement between an eNB and the UE and self-interference measurement between antennas in the UE. In order for the UE to select a transmission antenna when the  full duplex radio (FDR) mode is applied, self-interference needs to be accurately measured; also see para 213. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use self-interference measurement based on channel measurement, as taught by Byun, for operating a full-duplex scheme in a communication system supporting a beamforming scheme.

Regarding Claim 12, Lim discloses the UE of claim 11, wherein the one or more processors are further configured to: select one or more selected DL/UL beam pairs, from the set of DL/UL beam pairs, based at least in part on uplink interference information corresponding to the one or more selected DL/UL beam pairs (see para 112, The STA receives a BRP packet from the AP based on the determined reception beam pattern ID candidate, and determines a reception beam pattern ID based on a received result for the TRN-R field included in the BRP packet. The STA generates channel measurement feedback information based on the self-interference strength table, and the determined transmission beam pattern ID and reception beam pattern ID, and transmits a BRP packet including the channel measurement feedback information to the AP. Here, channel quality information included in the channel measurement feedback information includes an SINR).
Lim discloses self-interference strength table. However, Lim does not disclose “self-interference measurement (SIM)”.
In the same field of endeavor, Byun discloses this limitation: see 202, channel measurement includes not only channel measurement between an eNB and the UE and self-interference measurement between antennas in the UE. In order for the UE to select a transmission antenna when the  full duplex radio (FDR) mode is applied, self-interference needs to be accurately measured; also see para 213. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use self-interference measurement based on channel measurement, as taught by Byun, for operating a full-duplex scheme in a communication system supporting a beamforming scheme.

Regarding Claim 14, Lim discloses a base station for wireless communication (see FIG. 6, AP access point 611), comprising: a memory; and one or more processors, coupled to the memory, configured to: 
perform, for an uplink beam of a downlink and uplink (DL/UL) beam pair of a user equipment (UE) associated with a full duplex communication mode, an uplink interference measurement associated with a channel measurement (CM) and a self-interference measurement (SIM) of the UE (see para 109, After receiving the BRP packet from STA, the AP determines a transmission beam pattern ID to be applied to the STA based on the channel measurement feedback information included in the BRP packet and the self-interference strength table, and determines a reception beam pattern ID candidate based on the selected transmission beam pattern ID); and 
transmit, to the UE, uplink interference information, wherein the uplink interference information indicates at least one of. the uplink interference measurement, or a final DL/UL beam pair selected by the base station based at least in part on the uplink interference measurement and a downlink signal to self- interference plus noise ratio provided by the UE (see para 111, The AP transmits a BRP packet to the STA. The BRP packet includes channel measurement feedback information which is generated based on the self-interference strength table, and the determined transmission beam pattern ID and reception beam pattern ID. The channel quality information included in the channel measurement feedback information includes an SINR).
Lim discloses self-interference strength table. However, Lim does not disclose “self-interference measurement (SIM)”.
In the same field of endeavor, Byun discloses this limitation: see 202, channel measurement includes not only channel measurement between an eNB and the UE and self-interference measurement between antennas in the UE. In order for the UE to select a transmission antenna when the  full duplex radio (FDR) mode is applied, self-interference needs to be accurately measured; also see para 213. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use self-interference measurement based on channel measurement, as taught by Byun, for operating a full-duplex scheme in a communication system supporting a beamforming scheme, and for dynamic self-interference measurement.

Regarding Claims 15, 28, Lim discloses: receive a measurement report based at least in part on the CM and the SIM, wherein the measurement report is based at least in part on the CM and the SIM, and wherein, if the uplink interference information indicates the uplink interference measurement, the measurement report is based at least in part on the uplink interference information (see para 112, The STA receives a BRP packet from the AP based on the determined reception beam pattern ID candidate, and determines a reception beam pattern ID. The STA generates channel measurement feedback information based on the self-interference strength table, and the determined transmission beam pattern ID and reception beam pattern ID, and transmits a BRP packet including the channel measurement feedback information to the AP. Here, channel quality information included in the channel measurement feedback information includes an SINR).
Lim discloses self-interference strength table. However, Lim does not disclose “self-interference measurement (SIM)”.
In the same field of endeavor, Byun discloses this limitation: see 202, channel measurement includes not only channel measurement between an eNB and the UE and self-interference measurement between antennas in the UE. In order for the UE to select a transmission antenna when the  full duplex radio (FDR) mode is applied, self-interference needs to be accurately measured; also see para 213. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use self-interference measurement based on channel measurement, as taught by Byun, for operating a full-duplex scheme in a communication system supporting a beamforming scheme, and for dynamic self-interference measurement.

Regarding Claims 17, 30, Lim discloses: the uplink interference information is transmitted before the CM and the SIM are performed (Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted as the uplink interference before channel measurement, and will be considered during interference measurement. Based on this interpretation, see para 111, the AP transmits the channel quality information included in the channel measurement feedback information, that includes SINR.
Lim discloses self-interference strength table. However, Lim does not disclose “self-interference measurement (SIM)”.
In the same field of endeavor, Byun discloses this limitation: see 202, channel measurement includes not only channel measurement between an eNB and the UE and self-interference measurement between antennas in the UE. In order for the UE to select a transmission antenna when the  full duplex radio (FDR) mode is applied, self-interference needs to be accurately measured; also see para 213. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use self-interference measurement based on channel measurement, as taught by Byun, for operating a full-duplex scheme in a communication system supporting a beamforming scheme, and for dynamic self-interference measurement.

Regarding Claim 18, Lim discloses the base station of claim 17, wherein the one or more processors are further configured to: receive information indicating a transmit power of the UE, wherein the uplink interference measurement is determined based at least in part on the information indicating the transmit power (see para 111, the AP transmits the channel quality information included in the channel measurement feedback information, that includes SINR).

Regarding Claim 19, Lim discloses the base station of claim 17, wherein the uplink interference information is transmitted in association with configuration information associated with a CM and SIM measurement resource (Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted as the uplink interference that will be considered during interference measurement. Based on this interpretation, see para 111, the AP transmits the channel quality information included in the channel measurement feedback information, that includes SINR).
Lim discloses self-interference strength table. However, Lim does not disclose “self-interference measurement (SIM)”.
In the same field of endeavor, Byun discloses this limitation: see 202, channel measurement includes not only channel measurement between an eNB and the UE and self-interference measurement between antennas in the UE. In order for the UE to select a transmission antenna when the  full duplex radio (FDR) mode is applied, self-interference needs to be accurately measured; also see para 213. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use self-interference measurement based on channel measurement, as taught by Byun, for operating a full-duplex scheme in a communication system supporting a beamforming scheme, and for dynamic self-interference measurement.

Regarding Claim 20, Lim discloses the base station of claim 17, wherein the one or more processors are further configured to: transmit configuration information associated with interference measurement resources for one or more selected DL/UL beam pairs, wherein the one or more selected DL/UL beam pairs are selected based at least in part on the uplink interference information (see para 86-89, FIG. 3, An AP generates a self-interference strength table according to a transmission/reception beam pattern identifier (ID), and receives, from each of STAs to which the AP provides a service, a transmission beam pattern ID, i.e., a preferred transmission beam pattern ID, which each of the STAs prefers for the AP and channel measurement feedback information including channel quality information, for example, a signal-to-noise ratio (SNR), a signal-to-interference noise ratio (SINR), … the channel quality information includes an SNR and an SINR. The AP determines a transmission/reception beam pattern ID for each of the STAs based on the channel measurement feedback information received from each of the STAs and the generated self-interference strength table. The AP performs a signal transmitting/receiving operation with the STAs using a transmission/reception beam pattern which corresponds to the transmission/reception beam pattern ID determined for each of the STAs… a process for determining a transmission/reception beam pattern as described in FIG. 3 may be performed using an orthogonal resource).

Regarding Claim 21, Lim discloses the base station of claim 14, wherein the final DL/UL beam pair is selected based at least in part on the downlink signal to self-interference plus noise ratio and the uplink interference measurement, and wherein the one or more processors are configured to: receive the downlink signal to self-interference plus noise ratio from the UE prior to transmitting the uplink interference information (see para 86-89, FIG. 3, An AP generates a self-interference strength table according to a transmission/reception beam pattern identifier (ID), and receives, from each of STAs to which the AP provides a service, a transmission beam pattern ID, i.e., a preferred transmission beam pattern ID/i.e. final DL/UL beam pair, which each of the STAs prefers for the AP and channel measurement feedback information including channel quality information, for example, a signal-to-noise ratio (SNR), a signal-to-interference noise ratio (SINR), … the channel quality information includes an SNR and an SINR).

Regarding Claim 22, Lim discloses the base station of claim 14, wherein the one or more processors are further configured to: 
receive a measurement report indicating one or more selected DL/UL beam pairs based at least in part on the uplink interference information (see para 86, The AP receives, from each of STAs to which the AP provides a service, a transmission beam pattern ID, i.e., a preferred transmission beam pattern ID, which each of the STAs prefers for the AP and channel measurement feedback/report information including channel quality information, for example, a signal-to-noise ratio (SNR), a signal-to-interference noise ratio (SINR)); 
select the final DL/UL beam pair based at least in part on the uplink interference measurement (see para 87, The AP determines a transmission/reception beam pattern ID for each of the STAs based on the channel measurement feedback information received from each of the STAs); 
transmit the uplink interference information indicating the final DL/UL beam pair (see para 111, The AP transmits a BRP packet to the STA. The BRP packet includes channel measurement feedback information which is generated based on the self-interference strength table, and the determined/i.e. the final transmission beam pattern ID and reception beam pattern ID. The channel quality information included in the channel measurement feedback information includes an SINR); and 
communicate with the UE using the final DL/UL beam pair (see para 87, The AP performs a signal transmitting/receiving operation with the STAs using a transmission/reception beam pattern which corresponds to the transmission/reception beam pattern ID determined for each of the STAs; also see para 113, Each of the AP and the STA performs a link adaptation operation based on channel measurement feedback information, and performs a communication operation each other using the determined transmission beam pattern ID and reception beam pattern ID).

Regarding Claim 23, Lim discloses a method of wireless communication performed by a user equipment (UE), comprising: 
performing, in a full duplex communication mode (see para 116, determining a transmission beam pattern ID after determining a reception beam pattern ID based on self-interference strength in a pair-wise full-duplex environment), a channel measurement (CM) associated with a self-interference measurement (SIM) to determine a downlink signal to self-interference plus noise ratio associated with a downlink (DL) and uplink (UL) (DL/UL) beam pair of the UE (see paras 107-108,  After receiving the beam refinement protocol (BRP) packet from the AP, the STA generates channel measurement feedback information, i.e., channel measurement feedback information including a transmission beam pattern ID which the STA prefers for the AP and channel quality information, e.g., an SNR based on the BRP packet. The STA transmits a BRP packet including the channel measurement feedback information, to the AP. The STA generates a self-interference strength table after transmitting the BRP packet); 
receiving, from a base station, uplink interference information associated with a UL beam of the DL/UL beam pair of the UE (see para 110, The AP includes channel measurement feedback information which is generated based on the determined transmission beam pattern ID into the next BRP packet to transmit the next BRP packet to the STA/i.e. information associated with beam pair), wherein the uplink interference information indicates at least one of: 
an uplink interference measurement determined by the base station (see para 111, the AP transmits the channel quality information included in the channel measurement feedback information, that includes SINR/i.e. the uplink interference determined by the base station), or 
transmitting a measurement report based at least in part on the CM and the SIM, wherein the measurement report is based at least in part on the downlink signal to self-interference plus noise ratio, wherein, if the uplink interference information indicates the uplink interference measurement, the measurement report is based at least in part on the uplink interference information (see para 112, The STA receives a BRP packet from the AP based on the determined reception beam pattern ID candidate, and determines a reception beam pattern ID. The STA generates channel measurement feedback information based on the self-interference strength table, and the determined transmission beam pattern ID and reception beam pattern ID, and transmits a BRP packet including the channel measurement feedback information to the AP. Here, channel quality information included in the channel measurement feedback information includes an SINR), 

Lim discloses self-interference strength table. However, Lim does not disclose “self-interference measurement (SIM)”.
In the same field of endeavor, Byun discloses this limitation: see 202, channel measurement includes not only channel measurement between an eNB and the UE and self-interference measurement between antennas in the UE. In order for the UE to select a transmission antenna when the  full duplex radio (FDR) mode is applied, self-interference needs to be accurately measured; also see para 213. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use self-interference measurement based on channel measurement, as taught by Byun, for operating a full-duplex scheme in a communication system supporting a beamforming scheme, and for dynamic self-interference measurement.

Regarding Claim 27, Lim discloses a method of wireless communication performed by a base station, comprising: 
performing, for an uplink beam of a downlink and uplink (DL/UL) beam pair of a user equipment (UE) associated with a full duplex communication mode, an uplink interference measurement associated with a channel measurement (CM) and a self-interference measurement (SIM) of the UE (see para 109, After receiving the BRP packet from STA, the AP determines a transmission beam pattern ID to be applied to the STA based on the channel measurement feedback information included in the BRP packet and the self-interference strength table, and determines a reception beam pattern ID candidate based on the selected transmission beam pattern ID); and 
transmitting, to the UE, uplink interference information, wherein the uplink interference information indicates at least one of. the uplink interference measurement, or a final DL/UL beam pair selected by the base station based at least in part on the uplink interference measurement and a downlink signal to self- interference plus noise ratio provided by the UE (see para 111, The AP transmits a BRP packet to the STA. The BRP packet includes channel measurement feedback information which is generated based on the self-interference strength table, and the determined transmission beam pattern ID and reception beam pattern ID. The channel quality information included in the channel measurement feedback information includes an SINR).
Lim discloses self-interference strength table. However, Lim does not disclose “self-interference measurement (SIM)”.
In the same field of endeavor, Byun discloses this limitation: see 202, channel measurement includes not only channel measurement between an eNB and the UE and self-interference measurement between antennas in the UE. In order for the UE to select a transmission antenna when the  full duplex radio (FDR) mode is applied, self-interference needs to be accurately measured; also see para 213. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use self-interference measurement based on channel measurement, as taught by Byun, for operating a full-duplex scheme in a communication system supporting a beamforming scheme, and for dynamic self-interference measurement.

Claim(s) 4-5, 9-10, 13, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Byun in view of Kang (WO2019164363 A1).
Regarding Claims 4, 26, Lim at para 112 discloses that the station generates channel measurement feedback information based on the self-interference strength table, and the determined transmission beam pattern ID and reception beam pattern ID which is based on beam refinement between the station/UE and the base station.
Byun discloses self-interference measurement (SIM).
Lim in view of Byun does not disclose details regarding: the measurement report relates to one or more selected DL/UL beam pairs of the UE, and wherein the one or more processors are configured to: select the one or more selected DL/UL beam pairs from a plurality of DL/UL beam pairs based at least in part on one or more selected CMs and SIMs associated with the one or more selected DL/UL beam pairs, wherein the one or more selected beam pairs are selected based at least in part on the one or more selected CMs and SIMs being associated with a best one or more values of a metric of respective CMs and SIMs of the plurality of DL/UL beam pairs.
In the same field of endeavor, Kang discloses this limitation: see paragraphs 352-354, Whether or not the self-interference (SI) value will drop below the threshold may vary depending on the actual radio channel environment when transmission/reception is actually simultaneously performed … among the candidate beam pairs reported, which beam pair will be SDD enabling/disabling in the radio channel environment of the corresponding terminal, or the optimal beam pair (with the lowest self-interference SI value) among possible beam pairs. An additional process of finding and reporting the log may be necessary. For this operation, the UE transmits a transmission signal (e.g. SRS) to one or a plurality of Tx beams paired to a specific Rx beam reported as the UE capability or long-term information, respectively, to obtain SI levels (and (DL The SDD enabling beam pair(s) in consideration of the real-time channel is updated by comparing the reception qualities, etc.), and reported to the base station, or the optimal (or preferred by the UE) for the Rx beam in the corresponding radio channel) Tx beam(s) may be reported.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lim and Byun, so that the beam pairs are selected based on a self-interference levels/metric, as taught by Kang, to minimize the self-interference in the actual radio channel environment for simultaneous transmission/reception (see Kang, para 352).

Regarding Claim 5, Lim in view of Byun discloses the UE of claim 4, and also discloses self-interference plus noise ratios and one or more corresponding uplink signal to interference plus noise ratios.
Lim in view of Byun does not disclose details regarding: the metric uses a minimum value of one or more corresponding downlink signal to self-interference plus noise ratios and one or more corresponding uplink signal to interference plus noise ratios associated with the one or more selected DL/UL beam pairs.
In the same field of endeavor, Kang discloses this limitation: see paragraphs 352-354, Whether or not the self-interference (SI) value will drop below the threshold may vary depending on the actual radio channel environment when transmission/reception is actually simultaneously performed … among the candidate beam pairs reported, which beam pair will be SDD enabling/disabling in the radio channel environment of the corresponding terminal, or the optimal beam pair (with the lowest self-interference SI value) among possible beam pairs. An additional process of finding and reporting the log may be necessary. For this operation, the UE transmits a transmission signal (e.g. SRS) to one or a plurality of Tx beams paired to a specific Rx beam reported as the UE capability or long-term information, respectively, to obtain SI levels (and (DL The SDD enabling beam pair(s) in consideration of the real-time channel is updated by comparing the reception qualities, etc.), and reported to the base station, or the optimal (or preferred by the UE) for the Rx beam in the corresponding radio channel) Tx beam(s) may be reported.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lim and Byun, so that the beam pairs are selected based on a self-interference levels/metric, as taught by Kang, to minimize the self-interference in the actual radio channel environment for simultaneous transmission/reception (see Kang, para 352).

Regarding Claim 9. Lim in view of Byun disclose the UE of claim 8, but does not disclose details regarding: the measurement report relates to one or more selected DL/UL beam pairs of the UE, and wherein the one or more processors are configured to: select the one or more selected DL/UL beam pairs from a plurality of DL/UL beam pairs based at least in part on one or more selected CMs and SIMs associated with the one or more selected DL/UL beam pairs, wherein the one or more selected beam pairs are selected based at least in part on the one or more selected CMs and SIMs being associated with a best one or more values of a metric of respective CMs and SIMs of the plurality of DL/UL beam pairs.
In the same field of endeavor, Kang discloses this limitation: see paragraphs 352-354, Whether or not the self-interference (SI) value will drop below the threshold may vary depending on the actual radio channel environment when transmission/reception is actually simultaneously performed … among the candidate beam pairs reported, which beam pair will be SDD enabling/disabling in the radio channel environment of the corresponding terminal, or the optimal beam pair (with the lowest self-interference SI value) among possible beam pairs. An additional process of finding and reporting the log may be necessary. For this operation, the UE transmits a transmission signal (e.g. SRS) to one or a plurality of Tx beams paired to a specific Rx beam reported as the UE capability or long-term information, respectively, to obtain SI levels (and (DL The SDD enabling beam pair(s) in consideration of the real-time channel is updated by comparing the reception qualities, etc.), and reported to the base station, or the optimal (or preferred by the UE) for the Rx beam in the corresponding radio channel) Tx beam(s) may be reported.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lim and Byun, so that the beam pairs are selected based on a self-interference levels/metric, as taught by Kang, to minimize the self-interference in the actual radio channel environment for simultaneous transmission/reception (see Kang, para 352).

Regarding Claim 10, Lim in view of Byun disclose the UE of claim 9, but do not disclose: the metric uses a minimum value of a downlink signal to self-interference plus noise ratio and an uplink signal to interference plus noise ratio associated with the selected DL/UL beam pair.
In the same field of endeavor, Kang discloses this limitation: see paragraphs 352-354, Whether or not the self-interference (SI) value will drop below the threshold may vary depending on the actual radio channel environment when transmission/reception is actually simultaneously performed … among the candidate beam pairs reported, which beam pair will be SDD enabling/disabling in the radio channel environment of the corresponding terminal, or the optimal beam pair (with the lowest self-interference SI value) among possible beam pairs. An additional process of finding and reporting the log may be necessary. For this operation, the UE transmits a transmission signal (e.g. SRS) to one or a plurality of Tx beams paired to a specific Rx beam reported as the UE capability or long-term information, respectively, to obtain SI levels (and (DL The SDD enabling beam pair(s) in consideration of the real-time channel is updated by comparing the reception qualities, etc.), and reported to the base station, or the optimal (or preferred by the UE) for the Rx beam in the corresponding radio channel) Tx beam(s) may be reported.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lim and Byun, so that the beam pairs are selected based on a self-interference levels/metric, as taught by Kang, to minimize the self-interference in the actual radio channel environment for simultaneous transmission/reception (see Kang, para 352).

Regarding Claim 13, Lim in view of Byun discloses the UE of claim 1, but do not disclose details regarding: determine one or more selected DL/UL beam pairs based at least in part on the uplink interference information; report the one or more selected DL/UL beam pairs; receive the uplink interference information indicating the final DL/UL beam pair selected by the base station; and communicate with the base station using the final DL/UL beam pair in the full duplex communication mode.
In the same field of endeavor, Kang discloses this limitation: see paragraphs 352-354, Whether or not the self-interference (SI) value will drop below the threshold may vary depending on the actual radio channel environment when transmission/reception is actually simultaneously performed … among the candidate beam pairs reported, which beam pair will be SDD enabling/disabling in the radio channel environment of the corresponding terminal, or the optimal beam pair (with the lowest self-interference SI value) among possible beam pairs. An additional process of finding and reporting the log may be necessary. For this operation, the UE transmits a transmission signal (e.g. SRS) to one or a plurality of Tx beams paired to a specific Rx beam reported as the UE capability or long-term information, respectively, to obtain SI levels (and (DL The SDD enabling beam pair(s) in consideration of the real-time channel is updated by comparing the reception qualities, etc.), and reported to the base station, or the optimal (or preferred by the UE) for the Rx beam in the corresponding radio channel) Tx beam(s) may be reported.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify combined systems of Lim and Byun, so that the beam pairs are selected based on a self-interference levels/metric, as taught by Kang, to minimize the self-interference in the actual radio channel environment for simultaneous transmission/reception (see Kang, para 352).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472